
	

115 SRES 486 IS: Supporting the goals and ideals of Workers’ Memorial Day, honoring workers who have been killed or injured in the workplace, and recognizing the importance of strengthening worker health and safety protections.
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 486
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2018
			Ms. Baldwin (for herself, Mrs. Murray, Ms. Warren, and Ms. Hassan) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Supporting the goals and ideals of Workers’ Memorial Day, honoring workers who have been killed or
			 injured in the workplace, and recognizing the importance of strengthening
			 worker health and safety protections.
	
	
 Whereas 5,190 workers were killed due to workplace-related injuries in the United States in 2016, and more than 2,700,000 workers across the world die of workplace-related accidents and diseases each year;
 Whereas, each day, an average of 14 workers are killed due to workplace-related injuries in the United States;
 Whereas, annually, there are more than 3,500,000 occupational injuries and illnesses in the United States;
 Whereas, in the industries of health care and social assistance in the United States in 2016— (1)585,000 incidents of nonfatal workplace-related injuries occurred; and
 (2)70 percent of all nonfatal workplace-related assaults occurred; Whereas tens of thousands of individuals in the United States with workplace-related injuries or illnesses have become permanently disabled;
 Whereas the Occupational Safety and Health Administration (referred to in this preamble as OSHA), the primary Federal agency that establishes and enforces workplace health and safety standards— (1)only has sufficient resources to inspect each establishment within the jurisdiction of OSHA once every 159 years; and
 (2)must receive the resources necessary to adequately protect the health and safety of workers in the United States;
 Whereas the current Administration has— (1)blocked efforts by OSHA to adopt many protections for workers, including workers exposed to toxic chemicals, infectious diseases, violence in health care and social service settings, and the risk of industrial catastrophes caused by chemicals, explosive gases, or combustible dusts;
 (2)limited press releases from OSHA on enforcement actions that can act as a deterrent against safety violations by employers; and
 (3)removed the names of workers killed on the job from fatality reports issued by OSHA, despite the requests of family members of those workers to include the names of those workers to call attention to preventable workplace-related deaths; and
 Whereas observing Workers’ Memorial Day— (1)allows the people of the United States to honor and remember victims of workplace-related injuries and disease; and
 (2)reminds the people of the United States to strive for better safety and health protections for workers: Now, therefore, be it
			
	
 That the Senate— (1)supports the goals and ideals of Workers’ Memorial Day to honor and remember workers who have been killed or injured in the workplace;
 (2)recognizes the importance of strengthening worker health and safety standards to secure the safe workplaces workers deserve, including enforceable standards to prevent violence in health care and social service settings;
 (3)encourages the Occupational Safety and Health Administration, employers, community and worker organizations, professional associations, and academic institutions to support activities increasing awareness of the importance of preventing illness, injury, and death in the workplace; and
 (4)calls upon the people of the United States to observe Workers' Memorial Day with appropriate ceremonies and respect.
			
